Title: To Thomas Jefferson from Albert Gallatin, 26 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                [on or before 26 Oct. 1807]
                        
                        “The Accounts of the reciepts of revenue during the present year, being not yet made up, a correct statement will be hereafter transmitted from the treasury. in the mean time it is ascertained that the reciepts have amounted to near sixteen   millions of Dollars which with the five millions & a half in the treasury at the beginning of the year have enabled us, after meeting the current demands, and interest incurred, to pay more than four   millions of the principal of our funded debt. these paiments with those of the preceding five & a half years have extinguished of the funded debt twenty five millions & a half of dollars being the whole which could be paid or purchased within the limits of the law, and of our contracts, I have left us in the treasury eight millions and half of Dollars.—”
                  
                     
                        Balance in treasury
                        1 Oct. 1806
                        5,497,984.76
                        
                     
                     
                        
                              Do
                        do 1807
                        8,481,509.55
                        exclusively of Septer. receipts for New Orleans
                     
                     
                        Receipts from 1 Oct. 06. to 1 Oct. 07.—
                        
                        
                           will exceed 15,950,000 dollars
                        
                        
                     
                     
                        Principal debt paid during do
                        
                        
                            
                            4,300,000
                        
                           about
                        
                     
                     
                        
                            Do paid 5½ preceding years
                        
                        
                           21,200,000
                        
                        
                     
                     
                        Total paid from 1 Apr. 1801
                        }
                        25,500,000
                        
                     
                     
                           
                               to 1 Octer. 1807
                        
                     
                  
                    